Citation Nr: 0623418	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a commissary card authorization from the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1966, and died in February 1993.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey (RO).

During the appellant's May 2006 hearing before the Board, her 
representative noted that in addition to the issue on appeal 
noted above, the appellant was also prepared to present 
testimony as to a second issue, entitlement to Civilian 
Health And Medical Program of the Department of Veterans 
Affairs (CHAMPVA) benefits.  Review of the claims file shows 
that the appellant initially filed for CHAMPVA benefits, 
among other survivor benefits, in March 2000.  Although 
administrative decisions were made as to the other issues 
that same month, there is no evidence that an administrative 
decision was ever made, nor any development actions taken, on 
the appellant's application for CHAMPVA benefits.  
Accordingly, the issue is not yet ready for appellate review, 
and is therefore referred to the RO for the necessary 
development.


FINDING OF FACT

At the time of the veteran's death, service connection had 
not been established for any disability.


CONCLUSION OF LAW

The criteria for entitlement to a commissary card 
authorization from the Department of Veterans Affairs have 
not been met.  See Veterans Benefits Administration 
Adjudication Procedure Manual, M21-1, Part VII, Chapter 
5.08(b) (2) and (b) (4) (c); see generally 38 U.S.C.A. § 1318 
(West 2002); see generally 38 C.F.R. § 3.22(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for entitlement to a 
commissary card authorization from the Department of Veterans 
Affairs, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  A letter dated in 
July 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
pertinent service and postservice medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  As it 
concerns survivor benefits, VA's duties under 38 C.F.R. 
§ 3.159(c) (4) are not relevant to this appeal.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

The VBA Adjudication Manual provides that certain veterans, 
their spouses, and/or dependent children, are eligible for a 
Commissary and Exchange Privilege letter.  To be eligible for 
this privilege, a veteran must have been honorably discharged 
from the Armed Forces, and have a service-connected 
disability or disabilities rated at 100 percent disabling, 
including individual unemployability, or have certain 
temporary 100 percent evaluations.  See Veterans Benefits 
Administration Adjudication Procedure Manual, M21-1, Part 
VII, Chapter 5.08(b)(2).  Commissary and Exchange Privilege 
letters can also be issued to the unremarried surviving 
spouse of a veteran who had a service-connected disability 
rated at 100 percent disabling (not including temporary 
ratings) at the time of the veteran's death.  Id. at M21-1, 
Part VII, Chapter 5.08(b)(4)(c).  The effect of the letter is 
to transfer the veteran's eligibility to his or her surviving 
spouse (e.g. if the veteran were eligible prior to his or her 
death, the surviving spouse would be subsequently eligible).  
Id.

The facts of this case are not in dispute.  The veteran 
served on active duty from August 1964 to June 1966, and had 
service in Vietnam.  He was diagnosed with lung cancer in 
July 1992, and died in February 1993.  The appellant filed 
for dependency and indemnity compensation in November 1999.  
Based on the veteran's Vietnam service, and the presumption 
of the relationship between lung cancer and exposure to 
herbicides under the authority of the Agent Orange Act of 
1991, service connection for the cause of the veteran's death 
was granted in December 1999.  The appellant filed for 
entitlement to commissary card authorization, among other 
survivor benefits, in March 2000, and was denied that month; 
she reapplied in March 2002, was denied in April and May 
2002, and perfected her appeal of that decision in November 
2003.

In light of the regulations discussed above, the facts in 
this case do not support entitlement to commissary card 
authorization.  The watershed requirement for entitlement is 
that the veteran's service-connected disability, or 
disabilities, must have been rated as 100 percent disabling 
at the time of his death.  In this case, that requirement has 
not been met.  Although service connection was granted for 
the cause of the veteran's death, there is no provision in 
the law which allows service connection based on hypothetical 
entitlement (e.g., where service connection for a given 
disability may have been granted if the veteran had filed a 
claim prior to his death), and the requirement cannot be 
satisfied retroactively.  Regrettably, the Board is thus 
prohibited from allowing the benefit sought on appeal.

During her May 2006 hearing, the appellant stated that the 
veteran was not notified by VA of the availability of 
disability compensation benefits prior to his death, and that 
she was not notified of her eligibility for survivor's 
benefits subsequent to his death.  Although the Board is 
sympathetic to the appellant's situation, VA regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260 
(1990), (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).

Additionally, the appellant asserted in her November 2003 
substantive appeal that the veteran was considered 100 
percent disabling by the Social Security Administration (SSA) 
at the time of his death.  Review of the veteran's claims 
file confirms that he was awarded 100 percent disability by 
SSA in January 1993.  However, the Board notes that an SSA 
determination of 100 percent disability is not prima facie 
evidence that VA considers a veteran to be 100 percent 
disabled.  The criteria used for each agency's determination 
are unique; most critically, VA bases its determinations on 
the severity of the disabilities which have been shown to be 
related to service, on either a direct, presumptive, or 
secondary basis.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  Accordingly, 
that the veteran was 100 percent disabled under SSA criteria 
at the time of his death does not automatically also create a 
100 percent disabling evaluation for VA purposes.

Where the law is dispositive of the claim, the claim must be 
denied because of lack of legal entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The law 
is dispositive of this issue on appeal; and, therefore, 
entitlement to commissary card authorization from VA cannot 
be granted.


ORDER

Commissary card authorization from the Department of Veterans 
Affairs is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


